Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 9A/B requires shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 2, 4-6 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of independent claim 2 is the inclusion of limitations “the pressure relief device is configured to release vented fluid into the body of the quenching module upon rupture.”  The closest prior arts are Edwards (USPN 2247225), Paul (USPN 4444214), Kiley et al. (US PGPub 20040107823 A1), Wiggins (USPN 1826487), Duggan (USPN 2388395) and Godwin et al. (USPN 3927555).  
The prior art Edwards discloses a flame arrester having an inlet and outlet.  This flame arrester includes a filter.  Edwards does not disclose a rupture disc, pressure relief device.  Therefore, Edwards does not meet the claim limitations the pressure relief device is configured to release vented fluid into the body of the quenching module upon rupture.”
The prior art Paul discloses the rupture disc and a pressure relief device, but does not disclose any of the other limitations of the claim.  
The prior art Kiley discloses a container having an explosion panel, but does not disclose any of the other limitations of the claim.  
The prior art Wiggins discloses a flame arrester having an inlet and outlet.  Wiggins does not disclose a rupture disc, pressure relief device.  Therefore, Wiggins does not meet the claim limitations the pressure relief device is configured to release vented fluid into the body of the quenching module upon rupture.” 
The prior art Duggan discloses a flame arrester having an inlet and outlet.  Duggan does not disclose a rupture disc, pressure relief device.  Therefore, Duggan does not meet the claim limitations the pressure relief device is configured to release vented fluid into the body of the quenching module upon rupture.”  
The prior art Godwin discloses a filter, but does not disclose any of the other limitations of the claim.  
None of the prior arts teach limitations “the pressure relief device is configured to release vented fluid into the body of the quenching module upon rupture” as it relates to the manner in which the fluid flows when the disc ruptures in the quenching module.  This limitation is found in independent claim 2.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
The allowable language in Independent claim 14 is “configuring the explosion panel to release vented fluid into a body of the quenching module when the explosion panel explodes.”  Though the claim language of independent claims 2 and 14 vary, they are similar enough to have the same reasons for allowance. Therefore, the same rationale allowing independent claim 15 is the same rationale as the independent claim 2, as seen above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753